—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered May 26, 2000, which denied the motion of defendant Town and Village of Scarsdale (Scarsdale) for a change of venue from New York County to Westchester County, unanimously affirmed, without costs.
Scarsdale’s motion for a change of venue was properly denied. Scarsdale’s 16-month delay in making its motion was inordinate since it possessed the information necessary to the motion from the time of the action’s commencement and of*328fered no reasonable excuse for the delay (see, CPLR 511 [a]; Schwarz v Armand Erpf Estate, 232 AD2d 316). Concur— Nardelli, J. P., Mazzarelli, Wallach, Lerner and Friedman, JJ.